DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 09-13-21.
Claims 1, 2, 4, 6-7 and 10 are amended.
Claims 11-20 are withdrawn.
Claims 21-22 are added.

Election/Restrictions
This application contains claims 11-20 drawn to an invention nonelected without traverse in the reply filed on 06-09-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's argument with newly amended part in the claim 1 is still under the disclosure of Maeda et al., although there are some part adjustments necessitated by the amendment.  See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 9-10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US4751146).
Re Claim 1, Maeda show and disclose
A three-dimensional circuit assembly comprising: 
a printed circuit board (fig. 17) comprising a circuit  (middle copper foil 1, fig. 17) between a top film (top second layer 2, fig. 17) and a bottom film (bottom second layer 2, fig. 17) opposite to the top film surface; 
a first layer of a composite material (top layer 2, fig. 17) bonded or laminated on the top film surface; and a second layer of the composite material (bottom 2layer , fig. 17) bonded or laminated on the bottom film surface of the printed circuit board.
Re Claim 2, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, wherein the first and second layer of composite material comprise carbon fibers embedded in a resin (fibrous materials such as an organic fiber, carbon fiber, etc., impregnated with a thermosetting resin, [col. 16, Line 43]).
Re Claim 3, Maeda show and disclose
The three-dimensional circuit assembly of claim 2, wherein the resin is a thermoset resin (thermosetting resin layer, [col. 16, line 30]).
Re Claim 4, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, wherein the first and second layer of the composite material comprise glass fibers embedded in a 
Re Claim 5, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, wherein the three- dimensional circuit assembly is in a curved planar shape (flexible printed circuit board, [col. 1, line 27]; representative methods for providing the thus obtained printed board with bending, [col. 21, line 5]; For bending, for example, generally practiced V bending, U bending, end bending, corrugation, elongation bending, etc. may be practiced, and the board laid on a die is processed using a punch, [col. 21, line 13]).
Re Claim 6, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, further comprising a first fabric (fiber of top layer 2, fig. 5 and 17) disposed over a top of the first layer of the composite material.
Re Claim 7, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, further comprising a second fabric (fiber of bottom layer 2, fig. 5 and 17) placed under a bottom of the second layer of the composite material.
Re Claim 9, Maeda show and disclose 
The three-dimensional circuit assembly of claim 1, wherein the three- dimensional circuit assembly is flexible or semi-flexible (flexible printed circuit board, [col. 1, line 27]; a flexible copper-clad board composed of a polyimide or polyester film, [col. 1, line 36]).
Re Claim 10, Maeda show and disclose
The three-dimensional circuit assembly of claim 1, wherein the top film and the bottom film of the printed circuit comprises polyimide (the printed circuit board of this invention are those obtained from the following thermosetting resins, polyimides, polyesters, and other heat resistant polymers, [col. 16, line 25]).
Re Claim 22, Maeda show and disclose 
The three-dimensional circuit assembly of claim 1, wherein the top film and the bottom film of the printed circuit board comprise a polymer material (the printed circuit board of this invention are those obtained from the following thermosetting resins, polyimides, polyesters, and other heat resistant polymers, [col. 16, line 25]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al.
Re Claim 8, Maeda show and disclose
The three-dimensional circuit assembly of claim 3,

Therefore, it would have been obvious to one having ordinary skill in the art to use other thermosetting resin or heat resistant polymers, and /or using thicker or more copper layers and resin with glass fiber layers to make the circuit board, in order to make the circuit board with certain rigidity to meet design needs for the electronic device.
 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the printed circuit board is encapsulated by the first layer and the second layer of the composite material.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 21 and all claims dependent thereof patentable over art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848